IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45327

STATE OF IDAHO,                                )
                                               )   Filed: July 12, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
BRYON NATHAN HAWLEY,                           )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Bryon Nathan Hawley pled guilty to felony injury to children, Idaho Code § 18-1501(1).
The district court imposed a unified sentence of ten years, with a minimum period of
confinement of five years, to run consecutively with Hawley’s sentence in a separate case. The
district court retained jurisdiction and, at the conclusion of the rider, placed Hawley on
probation. Subsequently, Hawley was found to have violated the terms of the probation, and the
district court consequently revoked probation and ordered execution of the original sentence.
Having been granted relief in post-conviction proceedings, Hawley filed an Idaho Criminal
Rule 35 motion for reduction of sentence, which the district court denied. Hawley appeals.

                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Hawley’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Hawley’s
Rule 35 motion is affirmed.




                                              2